by a preponderance of the evidence, Means v. State, 120 Nev. 1001, 1012,
                103 P.3d 25, 33 (2004).
                             First, appellant claimed that his trial counsel had a conflict of
                interest and was ineffective because counsel worked for the public
                defender's office and was compensated for expenses at the beginning of the
                case rather than at the end. Appellant failed to demonstrate that
                counsel's performance was deficient or that he was prejudiced. That
                counsel worked for the public defender's office was insufficient to
                demonstrate an actual conflict of interest and appellant provided no
                additional facts which would demonstrate that his counsel had divided
                loyalties.   See Clark v. State, 108 Nev. 324, 326, 831 P.2d 1374, 1376
                (1992). Appellant failed to demonstrate it was unreasonable for counsel to
                receive expenses at the beginning of the case or a reasonable probability of
                a different outcome had counsel requested a different payment schedule
                for expenses. Therefore, the district court did not err in denying this
                claim.
                             Second, appellant claimed that counsel failed to communicate
                with him regarding trial strategy and failed to investigate appellant's
                theory of the case. Appellant failed to demonstrate that he was
                prejudiced. As appellant confessed to committing the crimes, appellant
                failed to demonstrate a reasonable probability of a different outcome at
                trial had he and counsel had discussions regarding trial strategy.
                Appellant also failed to demonstrate what further investigation into his
                theory of the case would have revealed. See Molina v. State, 120 Nev. 185,
                192, 87 P.3d 533, 538 (2004). Therefore, the district court did not err in
                denying this claim.
                             Third, appellant claimed that counsel failed to interview the
                victim or the victim's mother prior to trial. Appellant failed to
SUPREME COURT
        OF
     NEVADA

                                                      2
(0) 1947A
                demonstrate that his counsel's performance was deficient or that he was
                prejudiced. Counsel cross-examined the victim and the victim's mother at
                length during trial and appellant failed to demonstrate reasonable counsel
                would have needed further information from these witnesses for such
                questioning. Given appellant's confession, appellant failed to demonstrate
                a reasonable probability of a different outcome at trial had counsel
                obtained further information from the victim or the victim's mother before
                trial. Therefore, the district court did not err in denying this claim.
                             Fourth, appellant claimed that counsel failed to seek a pretrial
                competency evaluation as appellant asserted he used antipsychotic
                medication during trial. Appellant failed to demonstrate that counsel's
                performance was deficient or that he was prejudiced. That appellant used
                medication during trial was insufficient to demonstrate that he did not
                have the ability to consult with his attorney with a reasonable degree of
                rational understanding and that he did not have a factual understanding
                of the proceedings against him. See Melchor-Gloria v. State, 99 Nev. 174,
                179-80, 660 P.2d 109, 113 (1983) (citing Dusky v. United States, 362 U.S.
                402, 402 (1960)). Appellant failed to demonstrate a reasonable probability
                of a different outcome had counsel sought a pretrial competency
                evaluation. Therefore, the district court did not err in denying this claim.
                             Fifth, appellant claimed that counsel failed to argue that the
                justice court did not have jurisdiction to consider this matter as it was a
                felony. Appellant failed to demonstrate that counsel's performance was
                deficient or that he was prejudiced. Appellant only appeared before the
                justice court before he waived the preliminary hearing and then all
                remaining proceedings were properly conducted in district court. See NRS
                171.178(1), (4); NRS 171.196(1). Appellant failed to demonstrate a
                reasonable probability of a different outcome at trial had counsel argued
SUPREME COURT
        OF
     NEVADA

                                                       3
(0) I947A


                         ENI3M
                               no proceedings should have been conducted in the justice court. Therefore,
                               the district court did not err in denying this claim.
                                           Sixth, appellant claimed that counsel should have asserted the
                               Iprior-bad-acts evidence was irrelevant, unduly prejudicial, and without
                               sufficient proof. Appellant failed to demonstrate that counsel's
                               performance was deficient or that he was prejudiced. Counsel objected to
                               the admission of the prior bad acts, but the district court overruled the
                               objection. Appellant failed to demonstrate a reasonable probability of a
                               different outcome had counsel raised further objections as the district
                               court conducted a pretrial hearing and concluded that (1) the prior bad
                               acts were proven by clear and convincing evidence; (2) the prior bad acts
                               were relevant to the crime charged and offered for a purpose other than
                               proving the defendant's propensity; and (3) the probative value of the
                               evidence was not substantially outweighed by the danger of unfair
                               prejudice. See Bigpond v. State, 128 Nev. „ 270 P.3d 1244, 1249-50
                               (2012). Therefore, the district court did not err in denying this claim.
                                           Seventh, appellant claimed that his trial counsel failed to
                               argue that he had not been convicted of the prior bad acts and failed to file
                               meritorious pretrial motions. Appellant failed to demonstrate that his
                               counsel's performance was deficient or that he was prejudiced. A
                               conviction is not necessary for a prior bad act to be admissible at trial.   See
                               Bostic v. State, 104 Nev. 367, 371, 760 P.2d 1241, 1244 (1988). Appellant
                               failed to demonstrate a reasonable probability of a different outcome had
                               counsel raised further challenges to the admission of the prior-bad-act
                               evidence or filed additional pretrial motions. Therefore, the district court
                               did not err in denying this claim.
                                           Eighth, appellant claimed that his counsel waived the
                               preliminary hearing without appellant's consent. Appellant failed to
      SUPREME COURT
              OF
           NEVADA

                                                                      4
      (0) I947A

(-.V:e.::.:741p2ZaWiraannin_                                                      S22
                demonstrate that counsel waived the preliminary hearing without his
                consent. Appellant failed to demonstrate a reasonable probability of a
                different outcome had he proceeded to a preliminary hearing. Therefore,
                the district court did not err in denying this claim.
                            Ninth, appellant claimed that counsel failed to challenge a
                juror who expressed aversion towards sexual-assault allegations as she
                had a friend who had been sexually assaulted in a different country, but
                the government in that country had not prosecuted the assailant.
                Appellant failed to demonstrate that counsel's performance was deficient
                or that he was prejudiced. Counsel questioned the juror and the juror
                stated she could be fair. Appellant failed to demonstrate a reasonable
                probability of a different outcome at trial had counsel taken further
                actions regarding this juror. Therefore, the district court did not err in
                denying this claim.
                            Tenth, appellant claimed that counsel failed to object to
                prosecutorial and judicial misconduct. Appellant failed to demonstrate
                that his counsel's performance was deficient or that he was prejudiced.
                Appellant failed to demonstrate that any of the challenged comments by
                the State were not supported by evidence. Greene v. State, 113 Nev. 157,
                177, 931 P.2d 54, 66-67 (1997), receded from on other grounds by Byford v.
                State, 116 Nev. 215, 235, 994 P.2d 700, 713 (2000)). Further, appellant
                failed to identify any judicial misconduct, and therefore, failed to
                demonstrate he was entitled to relief for this claim. See Hargrove v. State,
                100 Nev. 498, 502, 686 P.2d 222, 225 (1984). Appellant failed to
                demonstrate a reasonable probability of a different outcome at trial had
                counsel raised objections of this nature as appellant confessed. Therefore,
                the district court did not err in denying this claim.

SUPREME COURT
        OF
     NEVADA
                                                       5
(0) 1947A


                                                                                      7,11-
                                                                                    .71f 7---W-g7i-V-1
                                                                                   --                    11%.7f
                            Eleventh, appellant claimed that counsel was ineffective for
                failing to cross-examine the victim. Appellant failed to demonstrate that
                counsel's performance was deficient or that he was prejudiced. Counsel
                did cross-examine the victim. Given appellant's confession, appellant
                failed to demonstrate a reasonable probability of a different outcome at
                trial had counsel further questioned the victim. Therefore, the district
                court did not err in denying this claim.
                            Twelfth, appellant claimed that counsel failed to allow
                appellant to testify at trial. Appellant failed to demonstrate that his
                counsel's performance was deficient or that he was prejudiced. Appellant
                personally informed the district court that he had discussed testifying
                with counsel and had decided not to testify. Appellant failed to
                demonstrate a reasonable probability of a different outcome at trial had he
                testified as he confessed to the police. Therefore, the district court did not
                err in denying this claim.
                            Thirteenth, appellant claimed that counsel failed to object to
                the jury instruction regarding substantial bodily harm or argue there was
                insufficient evidence of substantial bodily harm. Appellant failed to
                demonstrate deficiency or prejudice as appellant was not charged with
                causing substantial bodily harm to the victim. Therefore, the district
                court did not err in denying this claim.
                            Fourteenth, appellant claimed that counsel was ineffective for
                failing to request instructions on assault, coercion, and sexual seduction.
                Appellant failed to demonstrate counsel's performance was deficient or
                that he was prejudiced. Appellant failed to demonstrate that reasonable
                counsel would have requested instructions regarding uncharged criminal
                conduct in this matter. Appellant failed to demonstrate a reasonable
                probability of a different outcome at trial had counsel requested additional
SUPREME COURT
        OF
     NEVADA

                                                      6
(0) 1947A


                         ;--mffiemmourr VAINVEMOMMENE11.111.1.111RMILVWf
                     instructions given the substantial evidence of his guilt for the charged
                     crimes. Therefore, the district court did not err in denying this claim.
                                 Fifteenth, appellant claimed that counsel failed to argue there
                     was insufficient evidence for counts three and four. Appellant failed to
                     demonstrate that counsel's performance was deficient or that he was
                     prejudiced. Counsel argued that the victim had fabricated the allegations
                     of sexual misconduct and appellant was acquitted of count four, lewdness
                     with a child under the age of 14. Regarding count three, a charge of
                     sexual assault with a minor under the age of 14, sufficient evidence was
                     presented that appellant unlawfully performed oral sex upon the child
                     victim given the victim's testimony, her statements to the authorities, and
                     appellant's confession. See Crowley v. State, 120 Nev. 30, 35, 83 P.3d 282,
                     286 (2004). Appellant failed to demonstrate a reasonable probability of a
                     different outcome had counsel made further arguments regarding the
                     sufficiency of the evidence. Therefore, the district court did not err in
                     denying this claim.
                                 Sixteenth, appellant claimed that counsel failed to argue that
                     appellant was charged with committing the sexual acts on the same day,
                     but the victim testified that they occurred on different days. Appellant
                     failed to demonstrate that his counsel's performance was deficient or that
                     he was prejudiced. Appellant was charged with committing the sexual
                     offenses between August 2008 and October 2008, not on only one day.
                     Further, time and date are not essential elements of a sexual offense
                     against a minor. Cunningham v. State, 100 Nev. 396, 400, 683 P.2d 500,
                     502 (1984). Appellant failed to demonstrate a reasonable probability of a
                     different outcome had counsel objected to the victim's testimony regarding
                     the timing of the sexual assaults. Therefore, the district court did not err
                     in denying this claim.
SUPREME COURT
        OF
     NEVADA

                                                           7
(0) 1947A


              &tal            MBIESM                    ofrousaggimetwi"-
                            Seventeenth, appellant claimed that counsel failed to seek
                dismissal of the sexual assault charges based upon the victim's testimony
                that appellant's penis did not completely penetrate her. Appellant failed
                to demonstrate that counsel's performance was deficient or that he was
                prejudiced. The victim testified that appellant penetrated her, but that
                appellant was unable to go in the entire way. This was sufficient
                testimony to demonstrate that appellant committed sexual assault as
                penetration need only be slight.     See NRS 200.364(4); NRS 200.366(1).
                Appellant failed to demonstrate a reasonable probability of a different
                outcome had counsel argued that the victim's testimony regarding
                penetration was insufficient to establish that appellant sexually assaulted
                her. Therefore, the district court did not err in denying this claim.
                            Eighteenth, appellant claimed that counsel was ineffective for
                instructing him to decline to talk with the Division of Parole and
                Probation as he faced additional charges in Colorado. Appellant failed to
                demonstrate that counsel's performance was deficient or that he was
                prejudiced. Appellant failed to demonstrate that advice from counsel
                regarding possible charges in Colorado was unreasonable. Appellant
                failed to demonstrate a reasonable probability of a different outcome had
                counsel not advised appellant to decline to talk with the division.
                Therefore, the district court did not err in denying this claim.
                            Nineteenth, appellant claimed that counsel was ineffective for
                failing to correct an error in the presentence investigation report (PSI),
                failing to argue consecutive sentences were illegal for this matter, failing
                to file a sentencing memorandum, and failing to submit mitigating
                evidence. Appellant failed to demonstrate that counsel's performance was
                deficient or that he was prejudiced. Appellant failed to identify any errors
                contained in the PSI.    See Hargrove, 100 Nev. at 502, 686 P.2d at 225.
SUPREME COURT
        OF
     NEVADA

                                                      8
(0) 1947A



                                                                                    771,r1r-
                Moreover, it was within the district court's discretion to sentence
                appellant to consecutive terms, see NRS 176.035(1), and appellant failed to
                demonstrate that counsel was ineffective for failing to argue such a
                sentence was illegal. Appellant failed to demonstrate a reasonable
                probability of a different outcome at the sentencing hearing had counsel
                argued that the victim was not injured, appellant was a productive citizen,
                house arrest was more suitable than prison, appellant was cooperative,
                appellant was remorseful, appellant's confession was an attempt to receive
                counseling, concurrent sentences were warranted, or the police officer
                believed appellant was misguided and not a predator. Therefore, the
                district court did not err in denying this claim.
                            Next, appellant claimed that his appellate counsel was
                ineffective. To prove ineffective assistance of appellate counsel, a
                petitioner must demonstrate that counsel's performance was deficient in
                that it fell below an objective standard of reasonableness, and resulting
                prejudice such that the omitted issue would have had a reasonable
                probability of success on appeal. Kirksey v. State, 112 Nev. 980, 998, 923
                P.2d 1102, 1114 (1996). Both components of the inquiry must be shown.
                Strickland v. Washington, 466 U.S. 668, 697 (1984). Appellate counsel is
                not required to raise every non-frivolous issue on appeal. Jones v. Barnes,
                463 U.S. 745, 751 (1983). Rather, appellate counsel will be most effective
                when every conceivable issue is not raised on appeal.    Ford v. State, 105
                Nev. 850, 853, 784 P.2d 951, 953 (1989).
                            First, appellant claimed that his appellate counsel was
                ineffective for failing to raise the previous underlying claims on direct
                appeal. Appellant failed to demonstrate that appellate counsel's
                performance was deficient or that he was prejudiced. Appellant asserted
                that he requested counsel to raise the previous underlying claims on direct
SUPREME COURT
        OF
     NEVADA
                                                       9
(0) 1947A


                                                                              iaL',.fi;ViaakikAg10,1
                appeal, but was told by appellate counsel that they were improper claims.
                Tactical decisions such as a decision to decline to raise certain arguments
                on direct appeal "are virtually unchallengeable absent extraordinary
                circumstances," id., which appellant did not demonstrate. As discussed
                previously, appellant failed to demonstrate that the underlying claims had
                merit, and therefore, failed to demonstrate a reasonable likelihood of
                success had they been argued on direct appeal. Therefore, the district
                court did not err in denying these claims.
                              Second, appellant claimed that his appellate counsel was
                ineffective because his direct appeal was dismissed due to a jurisdictional
                error and the remittitur has not issued. Appellant failed to demonstrate
                either deficiency or prejudice because his direct appeal was not dismissed
                due to a jurisdictional error. This court considered appellant's claims on
                the merits and affirmed the judgment of conviction.         Moore v. State,
                Docket No. 55527 (Order of Affirmance, June 8, 2011). The remittitur
                issued on July 5, 2011. Therefore, the district court did not err in denying
                this claim.
                              Next, appellant claimed that the jury contained only
                Caucasians, the district court sentenced him after the start of appellate
                proceedings, he was improperly charged by criminal complaint and did not
                waive his right to a grand jury, Nevada sentences are longer than
                neighboring states, and MRS 200.364 and NRS 200.366 are
                unconstitutional. Appellant also claimed his sentence was
                unconstitutional because it violated the Equal Protection Clause, his due
                process rights were violated, it was a bill of attainder or of pains and
                penalties, it violated his right to confrontation, it was cruel and unusual
                punishment because it imposed excessive fines and penalties, and it
                violated his rights regarding privileges and immunities. These claims are
SUPREME COURT
        OF
     NEVADA
                                                      10
(0) 1947A


                Iy
                    waived as they could have been raised in appellant's direct appeal, and
                    appellant failed to demonstrate good cause for his failure to do so.   See
                    NRS 34.810(1)(b)(2), Pellegrini v. State, 117 Nev. 860, 884, 34 P.3d 519,
                    535 (2001). Therefore, the district court did not err in denying these
                    claims.
                               Having concluded appellant is not entitled to relief, we
                               ORDER the judgment of the district court AFFIRMED. 2




                    Douglas                                   Saitta


                    cc: Hon. James M. Bixler, District Judge
                         Devell Moore
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




                          2We have reviewed all documents that appellant has submitted in
                    proper person to the clerk of this court in this matter, and we conclude
                    that no relief based upon those submissions is warranted. To the extent
                    that appellant has attempted to present claims or facts in those
                    submissions which were not previously presented in the proceedings
                    below, we have declined to consider them in the first instance.


    SUPREME COURT
           OF
        NEVADA
                                                        11
   (0) 1947A


    2&MENSIT:WW IIWEr
-- 75